Title: To Thomas Jefferson from Owen Roberts, 12 September 1808
From: Roberts, Owen
To: Jefferson, Thomas


                  
                     Respected Sir
                     
                     New York Septer 12th. 1808
                  
                  I send you enclosed by the desire of a number of Republicans of this City, a printed Copy of the proceedings of a republican Meeting held in this place where I was elected chairman. I hope the sentiments contained in it will meet your approbation. the Language is not so correct as it might have been, I being a native of Whales and not proficient in the english Tongue. a great number are distributed in this city and generally approved, which induced me to take the Liberty of sending you one
                  Your most Devoted Humble & Obedient Servant
                  
                     Doctor Roberts
                     
                     no 5 Oliver Street
                  
               